Citation Nr: 0722828	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-00 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 0 percent, for 
a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2003 rating decision of the 
Portland, Oregon, VA Regional Office (RO).  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of the hearing has been associated with the claims file.  
Additional evidence was submitted and the veteran waived 
initial agency of original jurisdiction (AOJ) consideration 
of the evidence.  

The Board notes that service connection for tinnitus was 
granted in an October 2005 rating decision.  This represents 
a full grant of the benefits sought.  


FINDING OF FACT

The veteran's bilateral hearing loss disability is at worst, 
manifested by an average puretone threshold of 43.75 decibels 
on the right and 38.75 decibels on the left.  Discrimination 
ability, at worst is 92 percent correct on the right and 92 
percent correct on the left.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 0 percent have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006); Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in June 2003; a rating decision in 
November 2003; and a statement of the case in October 2005.  
The June 2003 letter preceded the RO's initial adjudication.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA has made all efforts to notify and to assist 
the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication or even the final RO adjudication is harmless.  
The Board finds that even if there is any defect with regard 
to the timing or content of any notice sent prior to the RO's 
initial adjudication, that defect is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with RO adjudication after receipt of the required 
notice.  VA effectively complied with all of the required 
elements under its duty to notify claimants prior to the last 
RO adjudication.  

The veteran has not demonstrated how any defective notice has 
prejudiced her in the essential fairness of the adjudication.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  VA examinations are of 
record.  See 38 C.F.R. § 3.159 (2006).  Thus, VA has 
fulfilled its duty to assist the veteran.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2006).

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Table VIa 
is used when the examiner certifies that the use of speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 
4.86.  See 38 C.F.R. § 4.85(c) (2006).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2006).  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b) (2006).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a bilateral hearing loss disability.  In such 
cases, the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  In this case, a 0 percent evaluation has been 
assigned for the entire period.  Accordingly, the issue is 
whether a rating in excess of 0 percent for a bilateral 
hearing loss disability is warranted at any time during the 
appeal period.  We conclude that the disability has not 
significantly changed and that a uniform rating is warranted.

The assignment of a disability rating for hearing loss 
disability is a "mechanical" process of comparing the 
audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).  The Board has considered the probative VA 
examinations during the appeal period.

In April 2006, VA examination showed an average puretone 
threshold of 43.75 on the right and 48.75 on the left.  
Discrimination ability was 92 percent correct on the right 
and 92 percent correct on the left.  Those results constitute 
Level I hearing on the right and Level I hearing on the left.  
When combined, the result is a 0 percent disability 
evaluation.  38 C.F.R. § 4.85.  Similarly, in August 2003, VA 
examination showed an average puretone threshold of 46.25 on 
the right and 38.75 on the left.  Discrimination ability was 
96 percent correct on the right and 100 percent correct on 
the left.  Those results constitute Level I hearing on the 
right and Level I hearing on the left.  38 C.F.R. § 4.85 
(2006).  When combined, the result is a 0 percent disability 
evaluation.  38 C.F.R. § 4.85 (2006).  38 C.F.R. Part 4 
(2006);Diagnostic Code 6100.

The record also establishes that each of the tested 
frequencies is not 55 decibels or worse.  Consequently, 
application of the 4.86(b) criteria is not warranted.  
Similarly, the threshold at 1000 Hertz is not 30 decibels or 
less and 70 decibels or more at 2000 Hertz.  

The Board is cognizant of the veteran's contentions 
concerning his hearing difficulty; however, the objective 
clinical evidence of record does not support a compensable 
evaluation.  The requirements of 38 C.F.R. § 4.85 set out the 
numeric levels of impairment required for each disability 
rating, and those requirements are mandatory.  The Board must 
accordingly find that the preponderance of the evidence is 
against the veteran's claim for a compensable rating for a 
bilateral hearing loss disability.  The Board has considered 
all pertinent regulations but finds no basis upon which to 
assign a higher evaluation.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected hearing loss causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In this case, to the extent that the 
veteran's service-connected hearing loss interferes with his 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2006) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).










ORDER

Entitlement to a rating in excess of 0 percent for a 
bilateral hearing disability is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


